Citation Nr: 1822219	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee based on limitation of motion.

2. Entitlement to an evaluation in excess of 10 percent for status post arthroscopy, degenerative joint disease, right knee based on limitation of motion. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board notes that an April 2016 rating decision awarded separate 10 percent evaluations for instability of the left and right knee, effective January 31, 2015. The Veteran's right knee scar, status post arthroscopy, is also rated as noncompensable. He was previously awarded a temporary 100 percent total evaluation due to convalescence for right knee arthroscopy from June 7, 2011 until August 1, 2011.  None of these matters is part of this appeal, which is based on the rating properly assigned for limitation of motion of the knees.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide a new VA examination.

The Veteran seeks entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee and an evaluation in excess of 10 percent for status post arthroscopy, degenerative joint disease, right knee. 

With regard to the Veteran's claim, he and his representative indicated at the October 2017 Board hearing that his left and right knee symptoms had worsened since his most recent and pertinent VA examination in January 2015. Specifically, the Veteran complained of additional pain, and limited movement. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). The January 2015 VA examination report does not include any section for recording ranges of motion on active or passive testing. While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion. Therefore, the January 2015 VA examination is inadequate under the Court's holding in Correia. In light of the above, the Board finds that a new VA examination is necessary to address the current severity of the Veteran's service-connected degenerative joint disease, left knee and status post arthroscopy, degenerative joint disease, right knee.

Additionally, the Veteran has received some prior VA treatment for his left and right knee disabilities, but no additional treatment records have been added since 2016. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran a VA examination to evaluate the nature and severity of his service-connected degenerative joint disease, left knee and status post arthroscopy, degenerative joint disease, right knee. The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left and right knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




